UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26028 IMAGING DIAGNOSTIC SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 22-2671269 (State of Incorporation) (IRS Employer Ident. No.) 5thTerrace, Fort Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number: (954) 581-9800 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨Large accelerated filer ¨Accelerated filer xNon Accelerated filer ¨Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox The number of shares outstanding of each of the issuer’s classes of equity as of September 30, 2009: 704,175,785 shares of common stock, no par value.As of September 30, 2009, the issuer had no shares of preferred stock outstanding. IMAGING DIAGNOSTIC SYSTEMS, INC. (A Development Stage Company) PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Balance Sheets – (Unaudited) September 30, 2009 and June 30, 2009 3 Condensed Statements of Operations - (Unaudited) Three months ended September 30, 2009 and 2008, and December 10, 1993 (date of inception) to September 30, 2009 4 Condensed Statements of Cash Flows - (Unaudited) Three months ended September 30, 2009 and 2008, and December 10, 1993 (date of inception) to September 30, 2009 5 Notes to Condensed Financial Statements – (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Financial Condition and Results 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 32 Signatures 34 “We”, “Us”, “Our” and “IDSI” unless the context otherwise requires, means Imaging Diagnostic Systems, Inc. 2 Table of Contents IMAGING DIAGNOSTIC SYSTEMS, INC. (A Development Stage Company) Condensed Balance Sheet Assets Sept. 30, 2009 Jun. 30, 2009 Current assets: Unaudited * Cash $ $ Accounts receivable, net of allowances for doubtful accounts of $57,982 and $57,982, respectively Loans receivable, net of reserve of $57,000 and $57,000, respectively Inventories, net of reserve of $399,000 and $408,000, respectively Prepaid expenses Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Customer deposits Convertible debenture, net of debt discount of $12,455 and $35,352, respectively Total current liabilities Stockholders equity (Deficit): Common Stock Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity (Deficit) ) ) Total assets and stockholders' equity (Deficit) $ $ * Condensed from audited financial statements. ** Reclassifications: Certain amounts of the prior period have been reclassified to conform to the current period presentation. The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents IMAGING DIAGNOSTIC SYSTEMS, INC. A Development Stage Company (Unaudited) Condensed Statements of Operations Three Months Ended Since Inception September 30, (12/10/93) to Sept. 30, 2009 Net Sales $ $ - $ Cost of Sales - Gross Profit - Operating Expenses: General and administrative Research and development Sales and marketing Inventory valuation adjustments Depreciation and amortization Amortization of deferred compensation - - Operating Loss ) ) ) Gain on sale of fixed assets - Interest income - 24 Other income Other income - LILA Inventory - - ) Interest expense ) ) ) Net Loss ) ) ) Dividends on cumulative Pfd. stock: From discount at issuance - - ) Earned - - ) Net loss applicable to common shareholders $ ) $ ) $ ) Net Loss per common share: Basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents IMAGING DIAGNOSTIC SYSTEMS, INC. (A Development Stage Company) Condensed Statement of Cash Flows Three Months Since Inception Ended September 30, (12/10/93) to Sept. 30, 2009 Cash flows from operations: Net loss $ ) $ ) $ ) Changes in assets and liabilities ) Net cash used in operations ) ) ) Cash flows from investing activities: Proceeds from sale of property & equipment - Capital expenditures - ) ) Net cash provided (used in) investing activities - ) Cash flows from financing activities: Repayment of capital lease obligation - - ) Other financing activities - Proceeds from issuance of preferred stock - - Net proceeds from issuance of common stock Net cash provided by (used in) financing activities Net increase (decrease) in cash ) Cash, beginning of period - Cash, end of period $ $ $ The accompanying notes are an integral part of these condensed financial statements. 5 Table of Contents IMAGING DIAGNOSTIC SYSTEMS, INC.
